Citation Nr: 0500631	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of an initial rating of 10 percent for a 
left shoulder disability prior to January 17, 2004, and of 20 
percent rating thereafter.

2.  The propriety of an initial 10 percent rating for a right 
shoulder disability.

3.  The propriety of an initial rating of 10 percent for a 
right knee disability prior to January 17, 2004, and a 20 
percent rating thereafter.

4.  The propriety of an initial 0 percent (noncompensable) 
rating for gastroesophageal reflux disease (GERD) prior to 
February 7, 2003, and a 10 percent rating thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In a March 2002 rating decision, the 
RO granted service connection for disabilities of the left 
shoulder, right shoulder, and right knee, and for GERD, and 
assigned 0 percent, noncompensable ratings for each of those 
disabilities.  The RO made service connection effective from 
April 1, 2002, the day after the veteran's separation from 
service.  The veteran appealed the ratings assigned.

In a June 2003 rating decision, the RO changed the initial 
ratings for the left shoulder and right knee disabilities and 
the GERD to 10 percent each.  The 10 percent rating for the 
left shoulder disability was effective April 1, 2002, and the 
10 percent rating for the GERD was effective February 7, 
2003.

The Board remanded the case for additional development in 
December 2003.

In an April 2004 rating decision, the RO changed the initial 
rating for the right shoulder disability to 10 percent.  Also 
in the April 2004 rating decision, the RO increased the 
ratings for the left shoulder and right knee disabilities to 
20 percent each, with the increase in each case effective 
January 17, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has a continuing appeal of the initial 
and staged ratings assigned for the disabilities of the left 
shoulder, right shoulder, and right knee, and for GERD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  For the period prior to January 17, 2004, the veteran's 
left shoulder disability was manifested by limitation of 
motion and some pain on motion, without limitation of motion 
to the shoulder level or equivalent functional limitation.

3.  From January 17, 2004, forward, the veteran's left 
shoulder disability has been manifested by limitation of 
motion, pain on motion, and fatigability, without functional 
impairment equivalent to limitation of motion to 25 degrees 
from the side.

4.  Since the initial grant of service connection, the 
veteran's right shoulder disability has been manifested by 
slight limitation of motion, some pain on motion, and 
fatigability, without functional impairment equivalent to 
limitation of motion to the shoulder level.

5.  For the period prior to January 17, 2004, the veteran's 
right knee disability was manifested by tenderness, slight 
limitation of motion, and occasional pain and swelling.

6.  From January 17, 2004, forward, the veteran's right knee 
disability has been manifested by limitation of motion, and 
episodes of locking, pain, and effusion, without instability, 
severe limitation of motion, or ankylosis.

7.  For the period prior to February 7, 2003, the veteran's 
GERD was manifested by episodes of reflux and heartburn, 
without dysphagia, pyrosis, or regurgitation.

8.  From February 7, 2003, forward, the veteran's GERD has 
been manifested by reflux, substernal heartburn pain, 
regurgitation, and dysphagia, but not pyrosis.  The GERD 
manifestations do not produce considerable impairment of 
health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left shoulder disability were not met prior to 
January 17, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2004).

2.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability, for the period from January 17, 
2004, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201.

3.  Since the initial grant of service connection, the 
criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201.

4.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260 (2004).

5.  The criteria for a rating in excess of 20 percent for a 
right knee disability, for the period from January 17, 2004, 
forward, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5258, 5260.

6.  The criteria for an initial compensable rating for GERD 
were not met prior to February 7, 2003.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7346 (2004).

7.  The criteria for a rating in excess of 10 percent for 
GERD, for the period from February 7, 2003, forward, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2004).  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeal for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told her to submit evidence in her possession.  In a 
letter issued in November 2002, the RO informed the veteran 
and her representative of the type of evidence needed to 
support a claim for service connection for a disability.  
That letter referred to a claim for service connection for a 
disability other than those that are the subjects of the 
current appeal.  In December 2003, the Board remanded the 
case for several actions, including the provision of a VCAA 
notice letter.  In January 2004, the VA Appeals Management 
Center (AMC) issued a letter describing the development of 
evidence for the veteran's appeal for higher ratings for 
disabilities of the left shoulder, right shoulder, and right 
knee, and for GERD.  In that letter, the AMC indicated what 
the veteran should do toward obtaining such evidence, and 
what VA would do.  The AMC invited the veteran to submit 
evidence relevant to the claims on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, VCAA notice was issued after the initial 
adjudication of the ratings at issue on appeal.  The Court 
explained in Pelegrini that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Rather, it is sufficient 
remedy for the Board to remand the case to the AOJ to provide 
the required notice, and for VA to follow proper processes in 
subsequent actions.  Pelegrini at 120, 122-4.

The Board remanded the case in December 2003.  The AMC 
provided the required notices in January 2004.  The lack of 
full notice prior to the initial decision is corrected.

The veteran in this case was not prejudiced by the delayed 
notice.  Evidence substantiating entitlement to higher 
ratings was received after the notice, and she was provided 
higher evaluations in accordance with when entitlement to the 
higher ratings arose.  If she had submitted additional 
evidence substantiating her entitlement to higher ratings, 
she would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains reports 
of VA medical examinations, performed in 2001, 2003, and 
2004, that address the issues on appeal.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
ratings that the RO assigned.  The RO subsequently assigned 
staged ratings for three of the four disabilities for which 
the veteran has appealed the ratings.  The Board will 
consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider the propriety of the initial and staged ratings of 
the disabilities at issue.

Three of the disabilities at issue are musculoskeletal 
disabilities.  When evaluation of a musculoskeletal 
disability is based on limitation of motion, VA regulations 
provide, and the Court has emphasized, that evaluation must 
include consideration of impairment of function due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind.  

Left Shoulder

The veteran received treatment during service for left 
shoulder problems, including bursitis, tendinitis, and a 
partial rotator cuff tear.  She had arthroscopic 
decompression surgery on her left shoulder in May 2001.  

On VA examination in November 2001, the veteran reported 
bilateral shoulder pain.  She indicated that she was unable 
to lift her arm above her head without significant pain, and 
was unable to lift any objects over her head.  On 
examination, the range of motion of the left shoulder was 
from 0 to 160 degrees of abduction and from 0 to 160 degrees 
of elevation with minimal pain.  There were no impingement 
symptoms, and there was no apprehension.  At the 
acromioclavicular (AC) joint, there was crepitation, and 
there was significant tenderness to palpation.  A cross arm 
adduction test was positive.  X-rays showed evidence of 
resection of the distal portion of the left clavicle.  The 
humeral head contour was unremarkable, and that 
acromiohumeral distance was within normal limits.  The 
examiner stated that present left shoulder symptoms were 
consistent with acromioclavicular degenerative changes.

On VA examination in February 2003, the veteran reported that 
she had experienced some reduction in left shoulder pain 
following the 2001 surgery, but that she continued to have 
some chronic pain in her shoulders, especially with cross 
arm, adduction activities.  She reported that with overhead 
activities she still had problems in the left shoulder, and 
that she tried to avoid such activities.  Examination of the 
left shoulder revealed tenderness over the AC joint and the 
lateral joint line.  There was no effusion.  Active range of 
motion was to 120 degrees of abduction, 120 degrees of 
forward flexion, 110 degrees of internal rotation, and 80 
degrees of external rotation.  An impingement test was mildly 
positive, and a cross arm adduction test was markedly 
positive.  An apprehension test was negative.  X-rays were 
normal.  The examiner's assessment was significant AC joint 
arthritis, and probably some residual synovitis or 
tendinitis.

On VA examination in January 2004, the range of motion of the 
left shoulder was to 90 degrees of internal rotation, 65 
degrees of external rotation, 170 degrees of forward flexion, 
and 165 degrees of elevation.  Hawkins' test was positive, 
Neer's and cross arm abduction tests were negative, and 
supraspinus isolation test was equivocal.  The examiner found 
that the veteran had good power in her left shoulder, and 
could raise her left hand above her head.  The examiner noted 
fatigability of the left shoulder with overhead activity.  
The examiner's assessment of the left shoulder was 
impingement.  X-rays showed asymmetry of the left AC joint, 
consistent with resection of a portion of the clavicle.

The veteran is right handed.  Under the rating schedule, 
arthritis is rated based on limitation of motion of the joint 
involved, under the appropriate diagnostic code for that 
joint.  If the limitation of motion in noncompensable under 
the appropriate diagnostic code, the arthritis is rated at 10 
percent for each major joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Limitation of motion of the minor shoulder is 
rated at 20 percent if motion is limited to shoulder level or 
to midway between the side and shoulder level, and 30 percent 
if motion is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

On the 2001 and 2003 VA examinations, the veteran had motion 
of the left shoulder beyond shoulder level.  There was pain 
on certain motions, but not to the extent that movement of 
the shoulder was limited to the shoulder level or less.  
Prior to the January 2004 VA examination, the overall 
functional impairment did not warrant a rating in excess of 
10 percent.

The January 2004 VA examination showed limitation of motion 
and fatigability of the left shoulder.  The functional 
impairment represented by those manifestations is sufficient 
to warrant a 20 percent rating, but is not the equivalent of 
limitation of the arm to 25 degrees from the side, such as 
would warrant a 30 degree rating.  The preponderance of the 
evidence is against the ratings in excess of the currently 
assigned ratings of 10 percent prior to January 17, 2004, and 
20 percent thereafter.

The veteran has not required post-service hospitalizations 
for her left shoulder disability.  The left shoulder 
impairment has not been shown, or alleged, to markedly 
interfere with her employment.  The Board finds that there 
are no exceptional factors that render application of the 
regular schedular criteria impractical.  There is, therefore, 
no basis for referral of the left shoulder rating to the 
appropriate official for consideration of an extraschedular 
rating.

Right Shoulder

The veteran received treatment during service for right 
shoulder problems.  She has not had surgery on her right 
shoulder.  On VA examination in November 2001, the veteran 
reported bilateral shoulder pain.  She indicated that she was 
unable to lift her arms above her head without significant 
pain, and was unable to lift any objects over her head.  On 
examination, the range of motion of the right shoulder was 
from 0 to 170 degrees of abduction and from 0 to 140 degrees 
of elevation.  There was evidence of impingement, with 
positive Neer and Hawkins signs.  There was no apprehension.  
There was no tenderness to palpation at the AC joint.  X-rays 
were negative.  The examiner's impression was right shoulder 
impingement syndrome.

On VA examination in February 2003, the veteran reported 
chronic pain in her shoulders, especially with cross arm, 
adduction activities.  She stated that her right shoulder had 
become almost as painful as the left shoulder.  Examination 
of the right shoulder revealed tenderness over the AC joint 
and the lateral joint line.  There was no effusion.  Active 
range of motion was to 120 degrees of abduction, 120 degrees 
of forward flexion, 110 degrees of internal rotation, and 80 
degrees of external rotation.  An impingement test was mildly 
positive, and a cross arm adduction test was markedly 
positive.  Apprehension test was negative.  X-rays were 
normal.  The examiner's assessment was significant AC joint 
arthritis, and probably some residual synovitis or 
tendinitis.

On VA examination in January 2004, the range of motion of the 
right shoulder was to 90 degrees of internal rotation, 60 
degrees of external rotation, 160 degrees of forward flexion, 
and 165 degrees of elevation.  Hawkins' and Neer's tests were 
positive, cross arm abduction test was negative, and 
supraspinus isolation test was equivocal.  The examiner found 
that the veteran had good power in her right shoulder, and 
could raise her right hand above her head.  The examiner 
noted fatigability of the right shoulder with overhead 
activity.  X-rays were negative.  The examiner's assessment 
of the right shoulder was impingement.

The veteran is right handed.  Disability of the major 
shoulder is rated at 30 percent, if motion is limited to 
shoulder level; 40 percent, if motion is limited to midway 
between the side and shoulder level; and 50 percent, if 
motion is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

On VA examinations in 2001, 2003, and 2004, the veteran had 
motion of the right shoulder above shoulder level.  There was 
pain on certain motions, and there was fatigability in above 
the shoulder activities.  The overall functional impairment, 
however, is not equivalent to limitation of motion to the 
shoulder level or less.  The preponderance of the evidence is 
against a rating in excess of 10 percent.

The veteran has not required post-service hospitalizations 
for her right shoulder disability.  The right shoulder 
impairment has not been shown to markedly interfere with her 
employment.  The Board finds that there are no exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the right shoulder rating to the appropriate 
official for consideration of an extraschedular rating.

Right Knee

The veteran had a twisting injury of the right knee in 
service in 1998.  She had surgery in August 2001, and a tear 
of the medial meniscus was found and addressed.  On VA 
examination in November 2001, she reported having occasional 
swelling and pain in the right knee. She stated that she 
developed swelling and worsening pain after running about 
half a mile.  On examination, the right knee had significant 
medial joint line tenderness, and minimal effusion.  The 
range of motion was from 0 to 130 degrees.  The knee was 
stable.  X-rays were negative.

On VA examination in February 2003, the veteran reported 
ongoing right knee pain.  On examination of the right knee, 
there was no effusion.  The knee had pain, medial joint line 
tenderness, patellofemoral grind, and mild stiffness.  There 
was no instability.  The range of motion was from 0 to 120 
degrees.

On VA examination in January 2004, the veteran reported 
having daily pain in her right knee.  She reported having 
clicking, popping, and locking of the knee.  She related 
that, because of the right knee problems, she could not run, 
and she had to stop and sit after walking about two blocks.  
On examination, the right knee was tender to palpation in the 
medial joint line, and had a trace effusion.  The range of 
motion of the knee was from 0 to 80 degrees.  Pain was 
elicited with McMurray's maneuver.  The examiner described 
the range of motion of the knee as significantly reduced, and 
concluded that there had been an exacerbation of the meniscal 
tear.

Under the rating schedule, arthritis of a major joint, such 
as a knee, is rated as at least 10 percent disabling, or 
higher if warranted under the diagnostic code for limitation 
of motion.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  
Limitation of flexion of the knee is rated at 0 percent if 
limited to 60 degrees, 10 percent if limited to 45 degrees, 
20 percent if limited to 30 degrees, and 30 percent if 
limited to 15 degrees.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5260.  

A knee with dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, is rated at 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

On VA examinations in 2001 and 2003, the right knee did not 
have compensable limitation of motion.  The knee had 
tenderness and episodes of pain.  The manifestations of the 
knee disability did not meet the criteria for a rating in 
excess of 10 percent.  The 2004 examination showed more 
frequent symptoms, and those symptoms resembled the criteria 
for a 20 percent rating under Diagnostic Code 5258.  There 
were no manifestations that would warrant a rating in excess 
of 20 percent.  The diminished endurance shown is adequately 
addressed by a 20 percent rating, since the evidence does not 
show that the symptom causes additional limitation of motion.

The veteran has not required post-service hospitalizations 
for her right knee disability.  The right knee impairment has 
also not been shown, or alleged, to markedly interfere with 
her employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the right knee rating to the 
appropriate official for consideration of an extraschedular 
rating.


GERD

The veteran received treatment during service for GERD.  On 
VA examination in November 2001, the veteran reported that 
she had reflux at night, and that it woke her up.  She 
indicated that her heartburn was worse when she ate spicy 
foods.  She stated that she had nausea, but no vomiting.  She 
related that she did not have dysphagia, pyrosis, 
hematemesis, or melena.  She reported that she took 
medication for her GERD symptoms.  On examination, the 
abdomen was nontender, and a test for hemoccult stool was 
negative.  Upper gastrointestinal series x-rays showed GERD.

On VA examination in February 2003, the veteran reported that 
she continued to have a chest pain type of burning and 
heartburn.  She stated that the pain sometimes awakened her.  
She related that she had regurgitation, especially at night.  
She reported that she continued to use medication for GERD.  
She indicated that she did not have dysphagia, pyrosis, 
nausea, hematemesis, or melena, and that she had not lost 
weight.  On examination, the abdomen was nontender, and 
hemoccult stool was negative.

On VA examination in February 2004, the veteran reported 
having had an esophageal dilatation done in October 2003, 
without any improvement in her GERD symptoms.  She stated 
that she felt like both solids and liquids were getting stuck 
in her chest after she swallowed.  She related that she had 
episodes of sternal chest pain, in the left side of her 
chest.  She indicated that she felt nausea at least three 
times per week.  She reported that she took medication twice 
a day for her GERD symptoms.  She denied any hematemesis, 
melena, or anemia.  She indicated that she did not have 
regurgitation or epigastric discomfort.  She stated that she 
had not had any significant change in her weight.  The 
examiner found that the veteran had GERD and dysphagia.  The 
examiner commented that any impairment of the veteran's 
health due to GERD was less than considerable.

The veteran's GERD has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346, as comparable to hiatal 
hernia.  The rating criteria under that Diagnostic Code are 
as follows:

Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health  
............................................ 60 percent

Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health  
..................................... 30 
percent

With two or more of the symptoms for the 
30 percent evaluation of less severity  
............................. 10 percent
38 C.F.R. § 4.114, Diagnostic Code 7346

At the November 2001 examination, prior to separation from 
service, the veteran's GERD was manifested by reflux and 
heartburn, but she did not report dysphagia, pyrosis, 
regurgitation or other symptoms such as would warrant a 
compensable rating.  The preponderance of the evidence is 
against a compensable initial rating for the GERD.  On the 
February 2003 examination, the veteran reported the 
additional symptom of regurgitation.  With at least two 
symptoms, heartburn felt as substernal pain, and 
regurgitation, a 10 percent rating was warranted from the 
date of the February 2003 examination.  At that examination, 
however, the veteran did not report other symptoms, such as 
dysphagia and pyrosis, and there was not evidence of 
considerable impairment of health.  Thus, the manifestations 
at that time did not meet the criteria for a higher, 30 
percent rating.

The veteran's GERD disability picture appeared somewhat worse 
in the February 2004 examination than in the February 2003 
examination, particularly with the addition of dysphagia.  
The examiner stated, however, that the GERD was not 
productive of considerable impairment of health.  It appears 
that the GERD manifestations in February 2004 still resembled 
the criteria for a 10 percent rating more closely than those 
for a 30 percent rating.  Thus, a rating in excess of 
10 percent is still not warranted.

The veteran has not required post-service hospitalizations 
for her GERD.  As with the other disabilities at issue in 
this appeal, impairment due to GERD has not been shown, or 
alleged, to markedly interfere with her employment.  The 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the GERD rating 
to the appropriate official for consideration of an 
extraschedular rating.











							(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for a left shoulder 
disability prior to January 17, 2004, is denied.

A rating in excess of 20 percent for a left shoulder 
disability, for the period from January 17, 2004, forward, is 
denied.

An initial rating in excess of 10 percent for a right 
shoulder disability is denied.

An initial rating in excess of 10 percent for a right knee 
disability prior to January 17, 2004, is denied.

A rating in excess of 20 percent for a right knee disability, 
for the period from January 17, 2004, forward, is denied.

An initial compensable rating for GERD prior to February 7, 
2003, is denied.

A rating in excess of 10 percent for GERD, for the period 
from February 7, 2003, forward, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


